DETAILED ACTION
	The Information Disclosure Statements filed on May 17, 2021 and January 17, 2020 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 13, and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 5,655,458) in view of Elsperger (WO 2015/036302).
Powell et al discloses a switch assembly, as best shown in figure 16, for a track system supporting a vehicle. The switch is comprised of a first elongated track segment 100, a second elongated track segment 104, at the top left of figure 16, and a third elongated track segment 104, at the bottom left of figure 16. The track is equipped with parallel arrangements of stability means 102 to lift and propel the vehicle along the first track section. Additional stability means 106, 107 are provided at the junction of the three tracks sections and allow the vehicle to select a track section to follow from the second and third segments. The stability me4ans at the junction extend perpendicular to the first set of stability means 102 on the first section of track as shown in figure 16. 
Powell et al discloses the switch assembly as described above. However, Powell et al does not specifically show the use of a ferromagnetic material for the stability means on the track segments. Elsperger discloses a linear motor operate transport system with a switch assembly. Elsperger utilizes ferromagnetic material for the track segments and the switch assembly. It would have been obvious to one of ordinary skill in the art to have applied a ferromagnetic material, like that of Elsperger, to a switch assembly, like that of Powell et al, with the expected result of providing a magnetic material that efficiently lifts and propels vehicles of various sizes through track segments in a transportation environment. 
Allowable Subject Matter
Claims 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 23, 2022